 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              Case No. 1:17-CR-00305-LJO-SKO

12                                       Plaintiff,         FINAL ORDER OF FORFEITURE

13                                v.

14   BLAKE ANDREW RYAN,

15                                       Defendant.

16

17             WHEREAS, on July 12, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Blake Andrew Ryan in

19   the following property:

20                      a. Motorola Droid Razr M XT907 cellular phone, serial number

21                           990002979124219;

22                      b. Samsung SM-T567v Galaxy computer tablet, serial number R52HB1XR6LB;

23                      c. Samsung SM-G900v Galaxy S5 cellular phone, serial number

24                           990006961708533; and

25                      d. SD cards, compact discs, hard drives, or other electronic storage devices

26                           containing visual depictions of minors engaged in sexually explicit conduct.

27   ///

28   ///
      FINAL ORDER OF FORFEITURE                            1
 1            AND WHEREAS, beginning on July 14, 2018, for at least thirty (30) consecutive days

 2   respectively, the United States published notice of the Court’s Order of Forfeiture on the

 3   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

 4   all third parties of their right to petition the Court within sixty (60) days from the first day of

 5   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 6   the forfeited property;

 7            AND WHEREAS, the United States sent direct written notice by certified mail to the

 8   following individuals known to have an alleged interest in the above-described property:

 9   Jennifer Ryan and Rex Ryan.

10            AND WHEREAS, the Court has been advised that Jennifer Ryan and Rex Ryan have

11   not filed a claim to the subject property and the time for them to file a claim has expired.

12            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

13   subject property and the time for any person or entity to file a claim has expired.

14            Accordingly, it is hereby ORDERED and ADJUDGED:

15            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

16   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

17   to be disposed of according to law, including all right, title, and interest of Blake Andrew

18   Ryan.

19            2.       All right, title, and interest in the above-listed property shall vest solely in the

20   name of the United States of America.
21            3.       The U.S. Marshals Service shall maintain custody of and control over the

22   subject property until it is disposed of according to law.

23
     IT IS SO ORDERED.
24

25       Dated:       December 4, 2018                          /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
     FINAL ORDER OF FORFEITURE                              2
